Citation Nr: 0825943	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals of a blow 
to the head, including schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1975 to 
February 1979.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas that denied the 
appellant's claims of entitlement to service connection for 
right and left knee disorders and for the residuals of a head 
injury.

In April 2004, a videoconference hearing was held between the 
RO and the VA Central Office in Washington, D.C. before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board thereafter denied the appellant's three service 
connection claims in a decision dated December 2004.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  A June 2007 Memorandum Decision of the Court vacated 
the Board's denials of the appellant's service connection 
claims.  Pursuant to the Court's directive, the Board 
remanded the case for additional development in November 
2007; the case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant was treated for bilateral knee pain while 
he was on active duty in January 1978, as well as right knee 
pain later that month and in February 1978; the pain in each 
knee resolved without any sequelae.

2.  The appellant was treated for dizziness that was 
attributed to a cold while he was on active duty in April 
1975; this dizziness resolved without any sequelae.

3.  At the time of the appellant's separation from service, 
his joint examination was normal, as were his neurological 
and psychiatric examinations.

4.  According to the appellant, he was not treated after 
service for any knee disorder until 1989, and he was not 
treated for any psychological/psychiatric problem until 1985. 

5.  The appellant's current right and left knee pathology, 
including degenerative joint disease and chondromalacia 
patella, is not attributable to his active military service.

6.  The appellant's current psychiatric pathology, including 
diagnoses such as schizophrenia and a psychotic disorder, is 
not attributable to his active military service.

7.  The appellant's current neurologic pathology, diagnosed 
as migraine headaches, is not attributable to his active 
military service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder and a left 
knee disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for the residuals of a head injury, 
including a psychiatric disorder, dizziness and migraine 
headaches, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his three service connection claims by 
correspondence dated in October 2001 (prior to the initial 
AOJ decision in this matter) and December 2007.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In these 
letters, the RO informed the appellant about what was needed 
to establish entitlement to service connection.  The letters 
informed the appellant of what evidence was required to 
substantiate service connection claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was asked to submit evidence and/or information in 
his possession to the AOJ.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed as to his three service connection 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
treatment records.  The appellant was afforded VA medical 
examinations.  The appellant was able to present testimony 
during a Board videoconference hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in a letter dated in December 2007, because 
each one of the appellant's three service connection claims 
is being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the three service 
connection claims addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, including arthritis and 
psychoses, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Right and left knee claims

The appellant submitted a VA Form 21-256 in January 1989; he 
was seeking service connection for torn ligaments of the 
right knee in 1977.  He did not mention any problem with his 
left knee.  In a VA Form 21-4138 submitted in August 2001, 
the appellant reported an injury to his knee in 1976; he did 
not specify which knee was injured.

Review of the appellant's service medical treatment records 
reveals that the appellant's service entrance examination did 
not demonstrate any knee condition.  In January 1978, the 
appellant complained of pain in both knees for three weeks; 
he stated that a mule had fallen on him.  The clinical 
impression was possible torn cartilage.  Eleven days later, 
the appellant sought treatment for complaints of right knee 
and he reported that he had hurt it the night before when a 
player fell on him while he was playing football.  The 
diagnosis was of a contusion on the right lateral side of the 
patella.  On February 1, 1978, the appellant complained of 
persistent pain in the right knee.  On physical examination, 
the knee was stable without swelling.  The clinical 
impression was 'no deformity noted'.  Three weeks later, the 
appellant returned with the report that his knee was not 
getting better.  On physical examination the knee was stable 
with no swelling.  Radiographic examination was ordered for 
the non-resolving knee pain and they revealed no fractures, 
no misalignment, no dislocations and no soft tissue 
abnormalities; the clinical impression was normal bony views 
of the right knee.  The service medical treatment records do 
not contain any further complaints concerning either knee.  
In January 1979, the appellant underwent a service separation 
examination and there were no abnormal clinical findings for 
either knee.

The appellant testified at his April 2004 videoconference 
hearing that he first hurt his knees in service when a 
vehicle used to carry a weapon (a mule) flipped over onto his 
knees.  He said that he was still having problems with his 
knees when he left the service.  The appellant further 
testified that he did not receive any medical treatment for 
either knee after service until 1989.

The evidence of record includes VA medical treatment records 
for the appellant dated between March 1995 and February 2008.  
An October 1997 mental health treatment coordinator note 
indicates that the appellant reported having been arrested 
and sent to prison on the charge of making a false statement 
secondary to a workers compensation claim in that he accepted 
benefits while working two part-time jobs.  The appellant 
stated that he had worked as a crane operator for 17 years 
after service and that his knee was injured in a work-related 
incident.  He said that he had had surgery on the knee and 
that he was on workers compensation from 1989 to 1991.  In 
February 2006, the appellant complained of right knee pain; 
x-rays of the knee were noted to be without abnormality.  On 
physical examination, the right knee showed good range of 
motion; there was no instability.  Strength testing was 5/5 
in each lower extremity and sensation was intact.  A note 
dated February 3, 2006 indicates that the appellant's chief 
complaint was right hip and knee pain that he said started in 
approximately 1990.  He said that he had had several injuries 
in service and that he had undergone right arthroscopic 
surgery.  A January 28, 2008 note indicates that the 
appellant has rather minimal degenerative joint disease of 
both knees.  The appellant reported injuring his knees when a 
small motor vehicle overturned. 

The appellant underwent a VA medical examination in January 
2002; he gave a history of a right knee injury in 1977 or 
1978, and said the diagnosis was knee strain.  He said that 
his left knee had been injured during field exercises when he 
stepped into a hole; he did not recall the year that this 
happened.  The examiner rendered a diagnosis of 
osteoarthritis for each knee.  

The appellant underwent another VA joints examination in July 
2003.  After examining the appellant, the examiner did not 
feel that there was any significant disability of either 
knee.  The examiner also did not feel that the appellant's 
current knee problems were related to service; however, this 
opinion was rendered without a review of the claims file.

More recently, the appellant underwent a VA joints 
examination in January 2008; the examiner reviewed the claims 
file.  The appellant reported a bilateral knee injury in 
1976, with a second injury to the right knee in 1978.  The 
appellant said that he had had knee surgery in 1989.  
Radiographic examination of the knees revealed minimal 
marginal spurring along the medial aspects of each knee.  
These findings were noted to be new since the prior x-ray 
examination conducted in September 2002.  After reviewing the 
claims file and examining the appellant, the examiner 
rendered a diagnosis of degenerative joint 
disease/chondromalacia patella syndrome in both knees.  The 
examiner noted that the appellant's knee complaints seemed to 
have resolved themselves by the time of his separation 
examination in 1979.  The examiner opined that the 
appellant's present knee complaints were not a result of in-
service injuries which had resolved by 1979 - as evidence by 
the normal joint examination at separation.  The examiner 
noted that it was not until more recently that the appellant 
had subsequent complaints regarding his knees.  The examiner 
also noted that there was a suggestion of a workman's 
compensation injury that would account for some of the right 
knee complaints.  In addition, the examiner stated that the 
appellant's present knee complaints were a result of aging 
and occupational stress and not remote injuries.  The 
examiner also stated that there was no medical information 
that provided a nexus or link between the present knee 
complaints and the remote injuries in the military.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated right and left knee 
disorders cannot be said to be related to service by way of 
direct incurrence or by manifestation within the presumptive 
period, service connection for a right knee disorder and a 
left knee disorder, including arthritis, must be denied.  The 
evidence of record is not in equipoise on the question of 
whether the appellant's claimed knee conditions should be 
service connected.

Firstly, to the extent that the appellant is shown to have 
any claimed disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for left knee pain on one 
occasion in service, and that this condition resolved without 
sequelae.  Likewise, he was treated in January and February 
of 1978 for right knee pain.  Radiographic examination of the 
right knee was normal.  There is no medical evidence of 
record to establish that the appellant incurred any knee 
disorder that was other than acute and transitory.  There is 
no evidence of record that the appellant was treated for any 
knee arthritis within 12 months of his separation from 
service in February 1979; there is no evidence of record to 
suggest that any chronic condition existed until 1989, when 
he was underwent right knee surgery and that, apparently, was 
required to repair a work-related injury.  There is no 
documented evidence of the existence of degenerative changes 
of either knee in the claims file until January 2008.  
Because no arthritis was clinically demonstrated within one 
year of the appellant's release from active duty, no 
arthritis may be presumed to have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against each one of these knee 
claims, indicating disorders that resolved in service many 
years ago.  The absence of any diagnosis of the claimed 
conditions in the intervening years after service until 1989 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic condition 
during his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of a diagnosis of any claimed knee 
disorders until ten years (at least) after the appellant's 
1979 separation from service is itself evidence which tends 
to show that no claimed knee disorder was incurred in 
service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic bilateral knee 
disorders while in service and that he now has the same 
conditions.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology is written information from the 
claimant and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
right or left knee condition is not likely related to 
service, the Board finds that the claims for entitlement to 
service connection for a right knee disorder and a left knee 
disorder, including arthritis, must be denied.  The Board 
finds that the evidence of record is not in equipoise on the 
question of whether the appellant has any current claimed 
disorder that should be service connected.

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed conditions.  With respect to the 
appellant's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the 
written statements submitted by the appellant's two friends 
do not reflect any acquaintance with the appellant until many 
years after his separation from service and therefore they 
provide no probative evidence concerning any in-service event 
or the appellant's condition within one year after service 
separation.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed right and 
left knee conditions are not related to his active service on 
a direct basis, or on a presumptive basis.  While it is 
appears that the appellant currently has pain and limitation 
of motion, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of either one of the knee 
conditions and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims of service connection for a right knee disorder and a 
left knee disorder.  As such, the evidence is insufficient to 
support a grant of service connection for any such disorder.  

Since the preponderance of the evidence is against each one 
of the appellant's two knee service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Head injury claim

The appellant indicated at his April 2004 videoconference 
hearing that he believed his schizophrenia was related to a 
head injury that he had incurred while on active military 
duty.  He testified that when he was five or six years old, 
his sister had hit him in the back of his head with a brick.  
He also testified that a drill instructor had hit him in the 
head with a steel helmet while he was in basic training.  He 
said that he did not seek any treatment for his head at that 
time.  The appellant further testified that he first received 
post-service psychiatric treatment in 1985, when he underwent 
some counseling after fighting with fellow employees.

Review of the appellant's service medical treatment records 
reveals that the appellant complained of dizziness on April 
2, 1975; he said that he had gotten lightheaded after doing 
some physical training.  The next day, he sought treatment 
for complaints of a cold and dizziness times one week.  There 
is no further mention of any dizziness in the service medical 
treatment records.  There are no complaints or findings of 
any psychiatric disorder or of any chronic headache disorder, 
nor was there any diagnosis of, or treatment for, any 
psychiatric disorder or any headache disorder.  The report of 
the separation examination conducted in January 1979 states 
that the appellant was neurologically and psychiatrically 
normal.  The appellant did not mention any psychiatric 
problems or headache disorder on his January 1989 VA Form 21-
526, Application for Compensation or Pension.  He was seeking 
service connection for a knee condition.  He did not mention 
the existence of any psychiatric symptoms or problems with 
dizziness or any type of headache.  

The evidence of record includes a March 1995 VA counseling 
psychology note relating to vocational testing results that 
was generated while the appellant was undergoing substance 
abuse treatment.  An October 1997 VA mental health treatment 
coordinator note states that the appellant reported being hit 
on the head with a brick by his sister when he was twelve 
years old with a loss of consciousness that lasted twelve 
hours.  He stated that since then he had had a throbbing pain 
on the left side of his head and he described intermittent 
seizures since that injury.  The appellant also reported that 
he began to experience auditory and visual hallucinations 
about one year after being hit with the brick.  However, in 
July 2001, the appellant said that he had had auditory 
hallucinations since he was in boot camp in 1975.  He 
attributed these to two head injuries, one sustained when he 
was a child and one when he was in boot camp.  Subsequent VA 
examination reports, hospital reports and outpatient records 
reveal that the appellant was treated on multiple occasions 
for psychiatric symptomatology which was primarily diagnosed 
as schizophrenia, paranoid type, chronic.  Other VA diagnoses 
included a psychotic disorder, a mood disorder and various 
substance abuse/dependence disorders.  An August 2002 medical 
clinic note indicates follow-up care for hypertension during 
which the appellant denied having any headaches or dizziness.  
A February 2004 attending physician note included an Axis I 
diagnosis of post-trauma stress disorder (PTSD) that was non-
service related.

The appellant underwent a VA neurological examination in 
January 2002.  The examiner stated that the examination had 
been essentially normal.  During a VA psychiatric examination 
conducted that same month, the appellant said that he had 
lost consciousness after he was hit in the head by a sergeant 
in service.  

Review of the appellant's VA treatment records dated from 
1995 to the present indicate that he is still diagnosed with 
psychiatric pathology, but there is no evidence of any 
diagnosis of any chronic condition involving headaches or 
dizziness.  Nor is there any evidence of any treatment for 
complaints of chronic headaches or dizziness.

In January 2008, the appellant underwent a VA neurological 
examination; the examiner reviewed the claims file.  The 
examiner did not find any evidence of headaches or head 
injuries in the appellant's service medical treatment 
records.  The neurologist examined the appellant and 
concluded that the appellant had headaches that were 
consistent with migraine headaches.  The examiner indicated 
that if these headaches had begun after an injury that it was 
possible that the headaches were a residual of the injury.  
However, the examiner also stated that there was no 
documentation of any such head injury.  

The appellant also underwent a VA psychiatric examination in 
January 2008; the examiner reviewed the claims file.  The 
appellant said that his problems began in the military.  
After examining the appellant, the psychiatrist rendered an 
Axis I diagnosis of psychotic disorder, not otherwise 
specified (NOS).  The psychiatrist stated that the etiology 
of the appellant's psychiatric condition was unknown.  
However, the examiner also stated that there was no evidence 
specifically linking the appellant's psychiatric pathology to 
a head injury sustained in the military.  In addition, the 
examiner stated that he knew of no data that suggest a link 
between a head injury and the subsequent development of 
schizophrenia. 

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The absence of any evidence of any chronic psychiatric 
disorder in the appellant's service medical records or 
persistent symptoms of the claimed disorder until more than 
six years after his separation from service constitutes 
negative evidence tending to disprove the claim that the 
appellant incurred any such psychiatric condition during his 
active service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The same analysis holds true for the absence of any evidence 
of a headache disorder until many years after service.

To the extent that the appellant is shown to have a 
psychiatric disorder or a headache disorder, such evidence is 
reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be shown a nexus to an incident of 
military service.  

Secondly, the evidence of record indicates that the appellant 
received no in-service treatment for any psychiatric 
condition or any headache condition.  There is no medical 
evidence of record to establish that he experienced any 
psychiatric disorder prior to the counseling that the 
appellant testified he received in 1985.  Thereafter, it 
appears that was not until sometime in the 1990s that the 
appellant had a diagnosis of schizophrenia.  There is no 
diagnosis of a chronic headache condition (migraines) until 
the January 2008 VA neurological examination.  The 
appellant's post-service medical treatment records are highly 
probative in comparison with the present recollections of the 
appellant as they were generated with a view towards medical 
diagnosis and treatment, as opposed to the appellant's 
current assertions made during an attempt to gain 
compensation benefits.  The former generally enjoys an 
increased reliability in the law and the Board presently so 
assigns such probative worth.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

The Board places greater probative value and reliability to 
the appellant's recitation of symptoms reported to his 
physicians in the context of seeking medical treatment.  See 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
The appellant's own assertions that his current 
schizophrenia/psychosis was incurred during service are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render opinions about such matters.  
Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  The same holds true for the appellant's 
friends and his representative.

Based on the totality of the evidence of record, including 
the service medical records, third-party statements, the 
statements of the appellant and the reports of VA medical 
examination and the reports of VA medical treatment, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the 
residuals of a head injury, to include a psychiatric 
disorder, a headache disorder and dizziness.  The Board 
concludes that the weight of the "negative" evidence, 
principally in the form of the VA medical evidence 
demonstrating that the claimed disorders were not evident 
until several years after service, with the report of the 
onset of psychiatric complaints around 1985 at the earliest, 
exceeds that of the "positive" evidence of record, which 
basically amounts to the appellant's contentions.  The lack 
of any evidence of symptoms or clinical findings until 
several years after the appellant's 1979 separation from 
service is itself evidence which also strongly suggests that 
no claimed psychiatric or headache condition is traceable to 
disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
psychiatric pathology and his military service.  The same is 
true for the appellant's migraine headaches condition.

The Board has considered the appellant's written statements 
and testimony, as well as those of his friends and his 
representative, submitted in support of his argument that his 
current psychiatric problems began in service.  To the extent 
that such statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway, 13 Vet. App. at 66.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated psychiatric condition or headache 
disorder is not likely related to service, the Board finds 
that the claim for entitlement to service connection for the 
residuals of a head injury, to include a psychiatric disorder 
such as schizophrenia and migraine headaches, must be denied.  

The Board finds that the evidence of record is not in 
equipoise on the question of whether the appellant has any 
current psychiatric or headache disorder or any other 
residual of a head injury that should be service connected.  
Since the preponderance of the evidence is against this 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a right knee disorder and for a left 
knee disorder is denied.

Service connection for the residuals of a head injury, 
including any psychiatric or neurologic condition, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


